NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 7, 2015 *
                                Decided April 7, 2015

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 14-3392

RUSI P. TALEYARKHAN,                             Appeal from the United States District
      Plaintiff-Appellant,                       Court for the Northern District of Indiana,
                                                 Hammond Division.
      v.
                                                 No. 4:10cv39
TRUSTEES OF PURDUE UNIVERSITY,
     Defendant-Appellee.                         James T. Moody,
                                                 Judge.

                                      ORDER

       Rusi Taleyarkhan, a tenured professor at Purdue University, sued the university
alleging that sanctions ostensibly imposed for research misconduct were cover for
discrimination based on his race and Indian national origin. Purdue’s investigation of
Taleyarkhan’s controversial research into cold fusion received widespread attention.
See Eugenie Samuel Reich, Fusion Verdict: Misconduct, NATURE (July 22, 2006),


      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-3392                                                                        Page 2

http://www.nature.com/news/2008/080722/full/454379a.html (last visited Mar. 31, 2015);
JR Minkel, Bubble Fusion Researcher Charged with Misconduct, SCIENTIFIC AMERICAN
(July 21, 2008), http://www.scientificamerican.com/article/taleyarkhan-bubble-fusion-
misconduct/ (last visited Mar. 31, 2015). The district court granted summary judgment for
Purdue, and Taleyarkhan appeals. We affirm the judgment.

       Except as noted, the following account is undisputed and presented in the light
most favorable to Taleyarkhan, the party opposing summary judgment. See Kvapil v.
Chippewa County, Wis., 752 F.3d 708, 712 (7th Cir. 2014). In 2003 Lefteri Tsoukalas, who
was head of Purdue’s School of Nuclear Engineering, recruited Taleyarkhan to join the
university. While previously working at the Oak Ridge National Laboratory,
Taleyarkhan and several scientists from other institutions had announced success in
achieving sonofusion, or cold “bubble” fusion. Taleyarkhan’s research became
controversial when other scientists had difficulty replicating his observations. In 2005,
though, a post-doctoral researcher and a graduate student at Purdue published two
related papers claiming that they had confirmed Taleyarkhan’s earlier work. Then in
2006 Taleyarkhan published another article (with the coauthors of his research at Oak
Ridge) saying that the two Purdue scientists had vindicated him through independent
research. Tsoukalas asked three professors to review these papers; the professors
reported that Taleyarkhan, not the graduate student, may have been the real coauthor
with the post-doctoral researcher. According to Taleyarkhan, the professors’ report
prompted Tsoukalas to cancel one of his classes, to remove his faculty biography from
Purdue’s website, and to subject him to “worldwide humiliation.” Purdue denies
imposing any sanctions as a result of Tsoukalas’s informal inquiry.

       Later that year Tsoukalas and another Purdue professor shared with the dean of
the College of Engineering their suspicion that Taleyarkhan had engaged in research
misconduct. An “inquiry committee” appointed by the dean then looked into the 2005
and 2006 publications but did not uncover sufficient evidence to justify recommending a
formal investigation. Tsoukalas stepped down as head of the School of Nuclear
Engineering in August 2006. By the spring of 2007, the university had received
additional complaints of research misconduct from the Office of Naval Research (which
was funding Taleyarkhan’s research), a Congressional committee overseeing publicly
funded research, and professors from Purdue and another university. In response, the
dean of the College of Engineering appointed a second “inquiry committee.” This
second committee examined Taleyarkhan’s mentorship of students and junior faculty,
ultimately concluding that he was uncritical of his own data and not producing
No. 14-3392                                                                        Page 3

scholarship commensurate with his experience. The committee recommended further
investigation, and the dean appointed an “investigation committee” in November 2007.

       In February 2008 that committee conducted a three-day hearing at which
Taleyarkhan testified and was represented by counsel. Taleyarkhan presented evidence
that Tsoukalas had made several disparaging remarks about his Indian ancestry before
stepping down in August 2006. The committee released its report in April 2008
concluding that Taleyarkhan had engaged in two acts of research misconduct. First, the
committee found, only one of the authors credited with writing the 2005 papers had
participated in the data collection or experiments; Taleyarkhan had added the graduate
student’s name to those two papers, making it appear that the student had collaborated
with the post-doctoral researcher to replicate Taleyarkhan’s experiments. Second, the
committee found, Taleyarkhan had concealed his own considerable involvement in the
research, writing, and submission of those papers by not identifying himself as an
author. Taleyarkhan compounded those acts of misconduct, the committee added, by
later publicly describing the scientists’ research as independent. An “appeal committee”
upheld the investigation committee’s findings and conclusions.

       In August 2008 the provost informed Taleyarkhan of the university’s sanctions for
his research misconduct: He was stripped of his named professorship, prohibited from
acting as a “major professor” for graduate students for three years, and not allowed to
mentor graduate students without oversight. Relying on Purdue’s investigation, the
Office of Naval Research additionally prohibited Taleyarkhan from receiving federal
research funds for three years. As a result of the Navy’s prohibition, Purdue had to
reassign some of Taleyarkhan’s projects to other professors and staff.

       In May 2010 Taleyarkhan filed this pro se action claiming discrimination in
violation of Title VII of the Civil Rights Act of 1964, see 42 U.S.C. § 2000e-2, and
intentional and negligent infliction of emotional distress. During discovery Taleyarkhan
served Purdue with several requests to admit factual and legal matters. See FED. R. CIV.
P. 36(a); N.D. IND. L.R. 26.1. Purdue at first objected that each request was overly broad
and unduly burdensome. On Taleyarkhan’s motion, however, a magistrate judge ruled
that Purdue’s “broad, boilerplate objections” were insufficient and ordered the
university to “submit complete responses,” which Purdue did.

      In granting summary judgment for Purdue, the district court concluded that it
could not consider the alleged adverse actions occurring in 2006 (which Taleyarkhan
characterized as creating a hostile work environment) because none of those actions had
No. 14-3392                                                                         Page 4

occurred within 300 days of Taleyarkhan’s administrative complaint submitted to the
Equal Employment Opportunity Commission. See 42 U.S.C. § 2000e-5(e)(1); Adams v.
City of Indianapolis, 742 F.3d 720, 729–30 (7th Cir. 2014). Taleyarkhan does not challenge
this conclusion on appeal.

       As for the adverse actions resulting from the university’s investigation and
sanctions in 2008, the district court concluded that Taleyarkhan could not prevail under
the direct method or indirect method. First, the court reasoned, Tsoukalas’s derogatory
remarks about Taleyarkhan’s national origin were irrelevant because Tsoukalas had not
been part of, or involved in appointing, the investigation committee that had found
Taleyarkhan guilty of misconduct. The court also concluded that Taleyarkhan’s
circumstantial evidence—that most members of Purdue’s investigation committee were
white and the committee did not always follow university policy in discharging its
duties—could not reasonably support the conclusion that Purdue’s sanctions were
discriminatory. Moreover, the court continued, Taleyarkhan’s discrimination claim also
failed under the indirect method because, even assuming a prima facie case of
discrimination, the university had a legitimate, nondiscriminatory reason for
sanctioning him. The investigation committee had verified acts of research misconduct,
the court explained, and a jury could not reasonably conclude that the committee’s
findings were pretextual. Finally, the court concluded, Taleyarkhan’s supplemental
claims of intentional and negligent infliction of emotional distress were barred because
he did not give Purdue advance notice, as required by the Indiana Tort Claims Act.
See IND. CODE § 34-13-3-10.

        On appeal Taleyarkhan first argues that the district court should not have
disregarded Tsoukalas’s derogatory statements; Taleyarkhan insists that there is a
genuine factual dispute about whether Tsoukalas caused the investigation leading to
him being sanctioned by the university. A plaintiff can prevail under the “cat’s paw”
theory of employment discrimination if he can show that an employee with
discriminatory animus caused an unwitting decision-maker to take adverse action.
See Matthews v. Waukesha County, 759 F.3d 821, 829 (7th Cir. 2014); Smith v. Bray, 681 F.3d
888, 897 (7th Cir. 2012). But there is no evidence of causation in this case. Tsoukalas
prompted the appointment of the first inquiry committee in 2006, but that committee
effectively exonerated Taleyarkhan; Tsoukalas had no role in the second inquiry
committee or the investigation committee that found evidence of misconduct in 2008. At
all events, the investigation committee independently substantiated Tsoukalas’s initial
suspicion, so whatever motive he had for contacting the dean—even unlawful
animus—was irrelevant. See Schandelmeier-Bartels v. Chi. Park Dist., 634 F.3d 372, 383 (7th
No. 14-3392                                                                            Page 5

Cir. 2011); Martino v. MCI Commc’n Servs., Inc., 574 F.3d 447, 452–53 (7th Cir. 2009); Brewer
v. Bd. of Trs. of Univ. of Ill., 479 F.3d 908, 917–20 (7th Cir. 2007).

       Taleyarkhan next argues that he should have prevailed at summary judgment
because, on his understanding, the magistrate judge had “deemed as admitted” all of his
requests for admission evaded initially by Purdue. Failing to answer or object to a
request for admission deems the request admitted. See FED. R. CIV. P. 36(a)(3); Nautilis
Ins. Co. v. Reuter, 537 F.3d 733, 741 (7th Cir. 2008). What the magistrate judge actually
concluded, though, is that Purdue’s blanket objection to Taleyarkhan’s requests was
inadequate, and thus the magistrate judge compelled Purdue to answer those requests
or provide specific objections. As the district court recognized, the magistrate judge had
never deemed Taleyarkhan’s requests admitted.

        Lastly, Taleyarkhan challenges the district court’s conclusion that his tort claims
are barred because he did not give Purdue appropriate notice. Tort claims against state
universities in Indiana are barred unless notice is filed with the governing body within
180 days after the loss occurs. IND. CODE § 34-13-3-8; Keri v. Bd. of Trs. of Purdue Univ., 458
F.3d 620, 648–49 (2006), overruled in part on an unrelated ground by Hill v. Tangherlini, 724
F.3d 965, 967 n.1 (7th Cir. 2013); Orem v. Ivy Tech State Coll., 711 N.E.2d 864, 869 (Ind.
App. 1999). Taleyarkhan did not dispute that he never served the board of trustees with
notice of his tort claims. See IND. CODE § 34-13-3-10. He insists that Purdue had notice of
his tort claims in February 2009 through his administrative charge to the EEOC. But the
EEOC charge would have given Purdue notice only of Taleyarkhan’s Title VII claim. It
did not alert the university that he intended to sue for negligent and intentional infliction
of emotional distress. Accordingly, we agree that Taleyarkhan’s EEOC charge was
insufficient to put the university on notice of his tort claims and he did not otherwise
notify the defendant of his claims within 180 days after the loss occurred in August 2008.

                                                                                 AFFIRMED.